In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-20-00041-CV


                               WILLIAM WILSON, APPELLANT

                                                   V.

                      LINWOOD SQUARE APARTMENTS, APPELLEE

                         On Appeal from the County Court at Law No. 1
                                     Tarrant County, Texas
                Trial Court No. 2019-006237-1, Honorable Don Pierson, Presiding

                                        December 22, 2020

                                MEMORANDUM OPINION
                         Before QUINN, C.J., and PIRTLE and DOSS, JJ.


        Appellant, William Wilson, appeals from the trial court’s Judgment for Possession

in favor of Appellee, Linwood Square Apartments.1 Now pending before this Court is the

parties’ “Joint Motion to Dismiss” in which the parties represent they have reached a

settlement and request that we set aside the trial court’s judgment and remand the cause

to the trial court for rendition of an agreed judgment. The motion is signed by counsel for



        1Originally appealed to the Second Court of Appeals, this appeal was transferred to this Court by
the Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001
(West 2013).
all parties. Pursuant to Rule of Appellate Procedure 42.1(a)(2)(B), we grant the motion,

reverse the trial court’s judgment without passing on the merits of the appeal, and remand

the cause to the trial court for rendition of judgment in accordance with the agreement of

the parties. Having reversed the trial court’s judgment at the request of the parties, no

motion for rehearing will be entertained and our mandate will issue forthwith.


                                                       Per Curiam




                                            2